Exhibit 10.2

LOGO [g152007ex10_2001.jpg]

2011 Zebra Enterprise Incentive Plan

Supply Chain Logistics Operations



--------------------------------------------------------------------------------

SECTION 1 – PURPOSE

The Zebra Enterprise Solutions business unit of Zebra Technologies Corporation
(the “Company”) provides the 2011 Zebra Enterprise Incentive Plan (the “Plan”)
to the Supply Chain Logistics Operations Employees to focus attention on growing
the business by rewarding performance for attaining a specific set of financial
targets and personal goals. While Employees have many different roles within the
Company, the Company will be successful only if all Employees are focused on
achieving common goals, strive individually for functional excellence in their
assigned roles, and contribute to organizational excellence as a team. The Plan
is established pursuant to the 2006 Zebra Technologies Corporation Incentive
Compensation Plan (the “Incentive Compensation Plan”) and is subject to the
provisions set forth therein.

SECTION 2 – DEFINITIONS

2.2 Definitions: Wherever used herein, the following terms shall have the
meanings set forth below, unless otherwise expressly provided. Additional terms
shall have the meanings set forth in Exhibit A, under the “Definitions” heading,
unless otherwise expressly provided.

 

  (o) “Employee” shall mean an individual classified as a regular full-time or
regular part-time employee by the Company as defined in Section 3.

 

  (p) “Base Earnings” shall mean the Participant’s base salary in effect during
the Plan Measurement Cycle, prorated to reflect base salary adjustments (e.g.,
merit increase) transacted throughout the Plan Measurement Cycle.

 

  (q) “Cause” shall (i) with respect to a Participant that is a Section 16
Officer, have the same meaning, if any, ascribed to it in the Section 16
Officer’s employment agreement with the Company, and (ii) with respect to any
other Participant or to a Section 16 Officer that does not have an employment
agreement with the Company that ascribes a meaning to it, mean a Participant’s
failure to follow directives and policies of the Company, the failure to follow
the reasonable directives of a superior, willful malfeasance, gross negligence,
acts of dishonesty, or conduct injurious to the Company.

 

  (r) “Code” shall mean the Internal Revenue Code of 1986.

 

  (s) “Committee” shall mean the Compensation Committee of the Board of
Directors of the Company.

 

  (t) “Financial Performance Goals” shall mean the budgeted level of Operating
Income, Revenue and Total Bookings as defined in Exhibit A.

 

  (u) “Incentive Award” shall mean the award calculated for a Participant based
on a comparison of actual results against the Financial and Individual
Performance Goals established for each Plan Measurement Cycle.

 

  (v) “Individual Performance Goals” shall mean clear, specific, and measurable
goals of a Participant.

 

  (w) “Participant” shall mean an Employee of the Company who is in a position
that satisfies the defined eligibility criteria for participation in the Plan
stated in Section 3.

 

  (x) “Performance Payout Percentage” shall mean the percentage of the Incentive
Award awarded based on the level of goal achievement for each Plan Measurement
Cycle during the Plan Year, as set forth in this Plan or in Exhibit A.

 

  (y) “Plan” shall mean the 2011 Zebra Enterprise Incentive Plan.

 

2



--------------------------------------------------------------------------------

  (z) “Plan Measurement Cycle” shall mean a fiscal quarter of the Plan Year.

 

  (aa) “Plan Year” shall mean the fiscal year of the Company that extends from
January 1, 2011 through December 31, 2011.

 

  (bb) “Section 16 Officers” shall mean any officers of the Company as defined
in Rule 16a-1 under the Securities Exchange Act of 1934.

 

  (cc) “Target Incentive Percentage” shall mean the fixed percentage determined
by (i) the Committee for each Participant that is a Section 16 Officer, and
(ii) the Vice President, Human Resources.

SECTION 3 – ELIGIBILITY AND PARTICIPATION

3.7 Eligibility: Eligibility for participation in the Plan will be limited to
those Employees who are within the Company’s Zebra Enterprise Solutions Supply
Chain Logistics Operations (“ZES SCLO”) business unit of the Company and who are
not on another incentive plan, unless otherwise determined by the Committee for
Section 16 Officers or otherwise determined by the Vice President, Human
Resources.

3.8 Participation: Participation in the Plan shall be determined by the Vice
President, Human Resources; provided, however, that participation by Section 16
Officers shall be determined by the Committee.

3.9 Partial Plan Measurement Cycle Participation: The Vice President, Human
Resources may allow an Employee who becomes eligible during a Plan Measurement
Cycle of the Plan Year, either as a new hire or as a result of an internal job
change that qualifies an Employee under Section 3.1, to participate in the Plan;
provided, however, participation by Section 16 Officers shall be determined by
the Committee. In either such case, for purposes of calculating any Incentive
Award, any such Participant’s Base Earnings shall be pro-rated based on the time
during the Plan Measurement Cycle that the Employee was a Participant. Newly
hired Employees or Employees who first become eligible as a result of an
internal job change must have a hire date or a job effective date on or prior to
the last business calendar day of each Plan Measurement Cycle and Base Earnings
during the Plan Measurement Cycle to be become a Participant for that Plan
Measurement Cycle.

3.10 Changes In Participation Level and/or Organizational Unit: A Participant
who changes positions and/or is assigned to a different organizational unit (as
defined by their reporting relationship), during the Plan Measurement Cycle,
shall have their Incentive Award under this Plan calculated on a prorated basis
based on the time during the Plan Measurement Cycle in each position.

3.11 Leave of Absence: A Participant on an approved leave of absence, as defined
by the Family and Medical Leave Act of 1993, shall be considered eligible for a
full Incentive Award payable at the same time as other Participants. A
Participant on any other form of approved leave of absence shall have their
Incentive Award calculated on a partial year basis, payable pursuant to
Section 5. All Participants who are on an approved leave of absence shall be
considered employed for purposes of Section 4.1.

3.12 No Right to Participate: Participation by an Employee in the Plan in any
period prior to the Plan Year does not provide a right or entitlement to be
selected for participation in the Plan Year or any future period.

SECTION 4 – INCENTIVE AWARD DETERMINATION

4.8 Eligibility for Incentive Award: Except as provided in Section 6, in order
to be eligible to receive an Incentive Award, a Participant must be employed
continuously as a Participant through an entire Plan Measurement Cycle (or
partial Plan Measurement Cycle, in accordance with Section 3.3) and at the time
the Incentive Award is paid.

 

3



--------------------------------------------------------------------------------

4.9 Financial Performance Goals – Section 16 Officers: The Financial Performance
Goals for Section 16 Officers are defined in Exhibit A. The Compensation
Committee shall determine the performance goal achievement levels required to
earn a Performance Payout Percentage of one hundred percent (100%). The results
of the Financial Performance Goals as defined in Exhibit A shall constitute the
entire Incentive Award amount for each Section 16 Officer.

4.10 Financial Performance Goals – All Other Participants: The Financial
Performance Goals are set forth in Exhibit A and shall consist of the
performance goal achievement level required to establish an Incentive Award pool
whereby the target equates to one-hundred percent (100%). The minimum and
maximum for each of the Financial Performance Goals are 0% and 200%
respectively, but the minimum and maximum for the Incentive Award pool are 50%
and 175% respectively.

4.11 Individual Performance Goals – All Other Participants: Participants who are
not a Section 16 Officer are eligible to receive a portion of the Incentive
Award pool based upon Individual Performance Goals for the Plan Measurement
Cycle. The Individual Performance Goals shall be communicated to Participants
promptly after such Individual Performance Goals are determined. The Individual
Performance Goal Performance Payout Percentages shall be based upon actual
performance levels achieved against a Participant’s Individual Performance Goals
for the Plan Measurement Cycle and shall be determined in accordance with the
following scale:

Maximum performance level = Maximum Performance Payout Percentage (200%)

Target performance level = Target Performance Payout Percentage (100%)

Minimum performance level = Minimum Performance Payout Percentage (0%)

Performance Payout Percentages for achievement between these performance levels
shall be based on the available Incentive Award pool.

4.12 Incentive Award Calculation:

(a) For Section 16 Officers, the Committee shall evaluate actual performance
results for the Plan Measurement Cycle, which shall be calculated as the
Section 16 Officer Participant’s Financial Performance Component’s weighting
percentage as described in Section 4.6 multiplied by the Participant’s Base
Earnings as an eligible Participant during the Plan Measurement Cycle,
multiplied by the Participant’s Target Incentive Percentage, multiplied by the
Participant’s Performance Payout Percentage for the Plan Measurement Cycle.

(b) For all other Participants who are not Section 16 Officers, the Incentive
Award pool is calculated as each Participant’s Base Earnings multiplied by each
Participant’s Target Incentive Percentage, multiplied by the Performance Payout
Percentage of the Financial Performance Goals for the Plan Measurement Cycle.
The Incentive Award pool is then allocated to the various department managers
containing eligible Participants.

(c) For all other Participants who are not Section 16 Officers, each
Participant’s Incentive Award shall be determined by each Participant’s manager
assessing the performance of each Participant against their Individual
Performance Goals for the Plan Measurement Cycle. Each Participant shall be
eligible to receive a portion of the established pool of incentive dollars,
subject to Section 4.1 and Section 6. If a Participant’s employment is
terminated as described in Section 6 and after a Plan Measurement Cycle’s
Incentive Award pool has been allocated to other eligible Participants, the
terminated Participant’s allocated Incentive Award is forfeited and not
reallocated to other eligible Participants from that given Plan Measurement
Cycle or any other Plan Measurement Cycle.

 

4



--------------------------------------------------------------------------------

4.13 Multiple Financial Performance Goals: In cases where multiple financial
performance measures are used with respect to one Financial Performance Goal,
such financial performance measures will be calculated separately and the
assigned weighting with respect to each financial performance measure shall be
used to determine a single Financial Performance Goal achievement percentage.

SECTION 5 – PAYMENT OF INCENTIVE AWARDS

5.4 Form and Timing of Payment: Payment of Incentive Awards shall be made in
cash, subject to applicable payroll tax and benefit plan withholdings, after the
end of the Plan Year following the final determination of the fiscal year’s
financial results, but in any event, such payment shall be made during the
calendar year following the end of the Plan Year.

5.5 Performance-Based Compensation Exemption from Code Section 162(m): With
respect to Incentive Awards payable to Section 16 Officers, the Incentive Awards
are intended to meet the performance-based exception under Code Section 162(m).
Before any such Incentive Award is paid to a Section 16 Officer, the Committee
shall certify in writing that the related Financial Performance Goals, as
applicable, have been satisfied.

5.6 Code Section 409A: The Plan is intended to satisfy the provisions of
Section 409A of the Code, so that any payments to individuals provided pursuant
to this Plan will not be subject to additional tax and interest under Code
Section 409A.

SECTION 6 – TERMINATION OF EMPLOYMENT

6.7 Termination of Employment Due to Voluntary Resignation: In the event a
Participant’s employment is terminated due to voluntary resignation, as
determined by the Vice President, Human Resources, prior to the payment of his
or her Incentive Award, the Incentive Award shall be forfeited as described in
Section 4.5(c) and the Participant shall not be entitled to payment.

6.8 Termination of Employment for Cause: In the event a Participant’s employment
is terminated for Cause prior to payment of his or her Incentive Award, the
Incentive Award shall be forfeited as described in Section 4.5(c) and the
Participant shall not be entitled to payment.

6.9 Termination of Employment Due to Retirement: In the case of retirement (as
determined by the Vice President, Human Resources) prior to the payment of any
Incentive Award, the Incentive Award shall be considered earned, calculated on a
prorated basis, and paid at the same time as other Participants.

6.10 Termination of Employment Due to Death or Disability: In the event a
Participant’s employment is terminated by reason of death or disability during
the Plan Year prior to payment of his or her Incentive Award, the Incentive
Award shall be considered earned, calculated on a prorated basis, and paid at
the same time as other Participants.

6.11 Termination of Employment for Reasons Other Than Voluntary Resignation,
Cause, Death, Disability or Retirement: In the event a Participant’s employment
is terminated for reasons other than voluntary resignation, Cause, death,
disability, or retirement prior to payment of his or her Incentive Award, a
prorated Incentive Award may be paid in the sole discretion of the Vice
President, Human Resources. Any payment made under this Section 6.5 shall be
conditioned upon the Participant’s execution of an agreement acceptable to the
Company that (i) waives any rights the Participant may otherwise have against
the Company, and (ii) releases the Company from actions, suits, claims,
proceedings, and demands related to Participant’s employment and/or termination
of employment. Further, any payment made under this Section 6.5 will be made at
the time described in Section 5.1.

6.12 Section 16 Officers: Notwithstanding Sections 6.1 to 6.5, in the event a
Section 16 Officer Participant’s employment is terminated by the Company, the
payment of any Incentive Award shall be governed by the Section 16 Officer’s
employment agreement.

SECTION 7 – RIGHTS OF PARTICIPANTS

 

5



--------------------------------------------------------------------------------

Nothing in this Plan shall interfere with or limit in any way the right of the
Company to terminate or change a Participant’s employment at any time, nor
confer upon any Participant any right to continue in the employ of the Company.
Nothing herein contained shall limit or affect in any manner or degree the
normal and usual powers of management, exercised by the officers or the Board of
Directors of the Company to change the duties or the character of employment of
any Employee or to remove the individual from the employment of the Company at
any time, all of which rights and powers are expressly reserved by the Company.

SECTION 8 – ADMINISTRATION

8.7 Administration: This Plan shall be administered by the Vice President, Human
Resources in accordance with the provisions contained herein; subject to the
direction and approval of the Committee with respect to matters relating to any
Section 16 Officers.

8.8 Questions of Construction and Interpretation: The determination of the Vice
President, Human Resources in construing or interpreting this Plan or making any
decision with respect to the Plan shall be final, binding, and conclusive upon
all persons including the Participants and their heirs, successors and assigns.
The Vice President, Human Resources’ interpretative responsibility shall include
any and all definitions in the Plan. This Plan is established pursuant to the
Incentive Compensation Plan and the provisions hereof are in all respects
governed by the Incentive Compensation Plan and subject to all of the terms and
provisions thereof. In the event of any inconsistency between this Plan and the
Incentive Compensation Plan, the terms of the Incentive Compensation Plan shall
govern.

8.9 Conflicts: To the extent that a Participant and the Company have entered
into a written employment agreement that contains provisions that conflict with
the provisions of this Plan, the provisions contained in the employment
agreement shall control.

8.10 Amendments: The Company, in its absolute discretion, without notice, at any
time and from time to time, may modify or amend, in whole or in part, any or all
of the provisions of this Plan, or suspend or terminate it entirely; provided,
however, that no such modification, amendment, suspension, or termination, may
without the consent of the Participant (or the Participant’s beneficiary in the
case of death) reduce after the end of the Plan Year the right of a Participant
(or the Participant’s beneficiary, as the case may be) to a payment or
distribution in accordance with the provisions contained in this Plan.

8.11 Governing Law: This Plan shall be construed in accordance with, and
governed by, the laws of the State of Illinois without giving effect to
conflicts of laws principles.

8.12 Committee Authority: Notwithstanding anything herein to the contrary, any
and all determinations or actions to be taken with respect to the Plan that
relate to a Section 16 Officer shall be determined or taken by the Committee.

 

6



--------------------------------------------------------------------------------

Exhibit A

 

I. Financial Performance Goals

The Financial Performance Goals related to ZES SCLO shall be the approved ZES
SCLO Operating Income, ZES SCLO Revenue, and ZES SCLO Total Bookings, as each is
defined in this Exhibit A and as approved by the Company’s Board of Directors or
Compensation Committee. The Financial Performance Goals are based upon the
approved Plan Year goals as established on a quarterly basis at the beginning of
the Plan Year. Including for purposes of Section 4.6, ZES Revenue shall be given
a 25% weighting, ZES Operating Income a 50% weighting and ZES Total Bookings a
25% weighting.

 

II. Definitions

 

Performance Measure

  

Definition

Operating Income    ZES SCLO Operating Income (recurring non-GAAP pro-forma) is,
for the applicable period, adjusted to remove non-recurring charges1, and Zebra
corporate allocations as applicable. Revenue    ZES SCLO revenue for the
applicable period as defined by Generally Accepted Accounting Principles (GAAP)
except as modified to include the Marine Terminal Solutions business. Total
Bookings    Total ZES SCLO bookings during the applicable period after any
allocations for GAAP Vendor Specific Objective Evidence calculations.

 

1

Non-recurring charges specifically include such items as (i) One-time charges,
non-operating charges or expenses incurred that are not under the control of
operations management, as ratified by the Company’s Board of Directors or
Compensation Committee; (ii) restructuring expenses; (iii) exit expenses;
(iv) integration expenses; (v) gains or losses on the sale of assets;
(vi) acquired in-process technology; (vii) impairment charges; or (viii) changes
in Generally Accepted Accounting Principles. The above list is NOT exhaustive
and is meant to represent examples of the kind of expenses typically excluded
from the calculations of Operating Income.

Acquisitions: generally, for the first quarter beginning at least six months
after an acquisition closes, the financial targets will be adjusted to
incorporate the acquired company’s budget or financial plan. The reported
financial performance will also be adjusted to include the acquired company’s
actual performance the first quarter beginning at least six months after an
acquisition closes.

 

III. Performance Payout Percentages for Financial Performance Goals

The Performance Payout Percentages that will be awarded for achievement of
Financial Performance Goals at the indicated levels are set forth below and
shall be based upon actual performance levels achieved against the Financial
Performance Goals during the Plan Measurement Cycle. Performance between any of
the stated achievement levels shall be interpolated on a straight line basis
between such stated performance levels, with the exception of performance below
75% goal achievement which results in a Performance Payout Percentage of 0% for
that measure, provided that the total Performance Payout Percentage for the
Financial Performance Goals as indicated in Exhibit A-I and Section 4.6 shall be
no less than 50%.

 

ZES SCLO Revenue & Total Bookings

 

ZES SCLO Operating Income

Percent of

Performance Goal

Achievement

 

Performance

Payout

Percentage

 

Percent of

Performance Goal

Achievement

 

Performance

Payout

Percentage

<75.0%

  0%   <75.0%   0%

75.0%

  50.0%   75.0%   50.0%

80.0%

  60.0%   80.0%   60.0%

85.0%

  70.0%   85.0%   70.0%

90.0%

  80.0%   90.0%   80.0%

95.0%

  90.0%   95.0%   90.0%

100.0%

  100.0%   100.0%   100.0%

105.0%

  133.3%   105.0%   120.0%

110.0%

  166.7%   110.0%   140.0%

115.0%

  200.0%   115.0%   160.0%     120.0%   180.0%     125.0%   200.0%

 

7